Name: Council Decision (EU) 2018/1867 of 26 November 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee, concerning the amendment of Annex IX (Financial Services) to the EEA Agreement (Omnibus II) (Text with EEA relevance.)
 Type: Decision
 Subject Matter: insurance;  financial institutions and credit;  European construction;  budget;  consumption;  documentation;  social protection;  EU finance;  international affairs
 Date Published: 2018-11-29

 29.11.2018 EN Official Journal of the European Union L 304/29 COUNCIL DECISION (EU) 2018/1867 of 26 November 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee, concerning the amendment of Annex IX (Financial Services) to the EEA Agreement (Omnibus II) (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 50, 53, 62, and 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex IX to that Agreement, which contains provisions on financial services. (3) Directive 2014/51/EU of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annex IX to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment of Annex IX (Financial Services) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 November 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2014/51/EU of the European Parliament and of the Council of 16 April 2014 amending Directives 2003/71/EC and 2009/138/EC and Regulations (EC) No 1060/2009, (EU) No 1094/2010 and (EU) No 1095/2010 in respect of the powers of the European Supervisory Authority (European Insurance and Occupational Pensions Authority) and the European Supervisory Authority (European Securities and Markets Authority) (OJ L 153, 22.5.2014, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Annex IX (Financial services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2014/51/EU of the European Parliament and of the Council of 16 April 2014 amending Directives 2003/71/EC and 2009/138/EC and Regulations (EC) No 1060/2009, (EU) No 1094/2010 and (EU) No 1095/2010 in respect of the powers of the European Supervisory Authority (European Insurance and Occupational Pensions Authority) and the European Supervisory Authority (European Securities and Markets Authority) (1) is to be incorporated into the EEA Agreement. (2) Annex IX to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex IX to the EEA Agreement shall be amended as follows: 1. Point 1 (Directive 2009/138/EC of the European Parliament and of the Council) is amended as follows: (i) the following indent is added:  32014 L 0051: Directive 2014/51/EU of the European Parliament and of the Council of 16 April 2014 (OJ L 153, 22.5.2014, p. 1).; (ii) the following adaptations are added: (k) References to the powers of EIOPA under Articles 18 and 19 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council in the Directive shall be understood as referring, in the cases provided for in and in accordance with point 31h of this Annex, to the powers of the EFTA Surveillance Authority as regards the EFTA States. (l) In Articles 52(3) and 77f(1), the words, the EFTA Surveillance Authority, the Standing Committee of the EFTA States  shall be inserted after the words the Council . (m) In Article 65a, the words or, as the case may be, the EFTA Surveillance Authority  shall be inserted after the word EIOPA . (n) In Article 70, references to central banks of the European System of Central Banks (ESCB)  and central banks of the ESCB  shall be understood to include, in addition to their meaning in the Directive, the national central banks of the EFTA States. (o) In Article 138(4), as regards the EFTA States, the word EIOPA  shall read the EFTA Surveillance Authority  and the words as declared by EIOPA  shall read as declared by the EFTA Surveillance Authority on the basis of drafts prepared by EIOPA . (p) Information originating in the EFTA States shall not be exchanged by EIOPA as part of cooperation arrangements concluded with third countries or their authorities pursuant to Articles 172(4)(e) or 260(5)(e) without the express agreement of the authorities which have disclosed it and, where appropriate, solely for the purposes for which those authorities gave their agreement. (q) In Article 308b(15), as regards the EFTA States, the words 23 May 2014  shall read the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ [this decision] .. 2. The following indent is added in points 29b (Directive 2003/71/EC of the European Parliament and of the Council), 31eb (Regulation (EC) No 1060/2009 of the European Parliament and of the Council) and 31i (Regulation (EU) No 1095/2010 of the European Parliament and of the Council):  32014 L 0051: Directive 2014/51/EU of the European Parliament and of the Council of 16 April 2014 (OJ L 153, 22.5.2014, p. 1).. 3. The following is added in point 31h (Regulation (EU) No 1094/2010 of the European Parliament and of the Council): , as amended by:  32014 L 0051: Directive 2014/51/EU of the European Parliament and of the Council of 16 April 2014 (OJ L 153, 22.5.2014, p. 1).. Article 2 The text of Directive 2014/51/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 153, 22.5.2014, p. 1. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]